PER CURIAM.
This is an appeal from a judgment for $1,000 entered on a jury verdict in a suit against a real estate agent to recover the net profit realized' by him on the' sale of plaintiff’s property.
From an examination of the record, we are convinced that there was ample evidence to go to the jury on the questions of whether or not defendant owed plaintiff a duty to disclose material facts with respect to the prospective sale of the property, and whether or not defendant deceived plaintiff to his prejudice. We find no error in the refusal of the trial court to give the defendant a directed verdict, or in giving the instructions, or in overruling defendant’s motion for summary judgment.
The motion for appeal is denied and the judgment stands affirmed.